DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/25/2022 amended claims 15, cancelled claim 28 and added claims 29-36.  Claims 15-18, 22, 25-27, and 29-36 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Allowance
Claims 15-18, 22, 25-27, and 29-36 are allowed.
Regarding claims 15 and 29, the closest prior art references, Worley (US 9236000 B1) in view of Hays (US 5288049 A), and/or Matsui (US 20100219303 A1), do not teach, by themselves or in combination with one another, “the aperture of the mounting plate is disposed directly above the movable latch, such that the aperture, the latch, and a socket of the projector are in line with each other, and such that a power cord received by the aperture passes directly in front of the latch and blocks access to the latch when coupled to the socket of the projector” or “the aperture is configured to be aligned with the latch and a socket of the projector when the tab and the latch are engaged, such that a power cord passing through the aperture blocks access to the latch when coupled to the socket of the projector.”   Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 15 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 16-18, 22, and 25-27, 30-36 depend, directly or indirectly, on claims 15 or 29; hence they are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882